DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.

Claim Status
	Claims 1-3, 5-6, 9-11, 13, 17-18, 20, 24-25, 30, and 35-43 are pending. 
	Claims 1-3, 5-6, 9-11, and 13 are withdrawn.
	Claims 17, 18, 20 are newly amended.
	Claims 17-18, 20, 24-25, 30 and 35-43 are examined on the merits.

Claim Interpretation
	The phrase “said nucleic acid sequence encoding said genome editing agent and said nucleic acid sequence encoding said fluorescent reporter being operatively linked to a plant promoter” in claim 17 is interpreted to mean that the sequences encoding the genome editing agent and fluorescent reporter are each operatively linked to a plant promoter as described on Page 13 of the instant specification.


Response to Arguments - 35 USC § 103
	Applicant’s amendments to the claims require new art rejections and arguments filed 02/23/2022 are not found to be persuasive. 

	Applicant’s arguments can be condensed to the following:
The instant method is fundamentally different from the method of Duda, because Duda is drawn to a method of enriching a population cells with high nuclease levels.
Duda does not describe confirming the loss of a selectable marker.
Duda does not teach transient transformation.
The secondary references do not remedy the deficiencies of Duda.

With regards to (1) above applicant’s arguments are not found to be persuasive because Duda is only used in the obviousness rejection to meet the limitation of a dependent claim, specifically, Duda was used to teach sorting transformed plants 72 hours after transformation. 
With regards to (2) above applicant’s arguments are not found to be persuasive because Duda is only used in the obviousness rejection to meet the limitation of a dependent claim, specifically, Duda was used to teach sorting transformed plants 72 hours after transformation.  Breyer teaches confirming loss of a selectable marker.
With regards to (3) above applicant’s arguments are not found to be persuasive because Duda is only used in the obviousness rejection to meet the limitation of a dependent claim, specifically,  Duda was used to teach sorting transformed plants 72 hours after transformation.  Breyer teaches transient transformation of a reporter gene.
With regards to (4) above applicant’s arguments are not found to be persuasive because Duda is only used in the obviousness rejection to meet the limitation of a dependent claim, specifically, Duda was used to teach sorting transformed plants 72 hours after transformation.  The rejection of the independent claim uses only Breyer, Pyott and Birnbaum.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 20, 30, 37-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Breyer, Alternatives to Antibiotic Resistance Marker Genes for In Vitro Selection of Genetically Modified Plants – Scientific Developments, Current Use, Operational Access and Biosafety Considerations, Critical Reviews in Plant Sciences, May 20, 2014, Pages 286-330, in view of Pyott, Engineering of CRISPR/Cas9-mediated potyvirus resistance in transgene-free Arabidopsis plants, Molecular Plant Pathology, April 21, 2016 and Birnbaum Cell type–specific expression profiling in plants via cell sorting of protoplasts from fluorescent reporter lines, Nature Methods, Vol.2 No.8, August, 2005.
Independent claim 17 is drawn to a method of selecting non-transgenic cells comprising a genome editing event, comprising, transiently transforming cells of a plant of interest with a double stranded DNA nucleic acid construct comprising a genome editing agent and a fluorescent reporter, selecting transformed cells expressing that reporter, culturing the transformed cells for enough time to lose fluorescence and then validating the loss of expression of the fluorescent reporter.  
With respect to claim 17, Breyer teaches a method for using traditional breeding methods in combination with transient transformation of a selectable marker gene (including fluorescent reporters such as gfp, (Breyer, Page 296, Column 1, Paragraph 4)) in order to generate plants with a modification of interest but lacking the selectable marker gene comprising transiently transforming into the plant of interest the selectable marker gene, using to screen for plants containing this marker gene, culturing the plant for long enough to see the restoration of the wild type pigment in the plant and confirming the lack of pigment visually (Breyer, Page 305, Column 1, Paragraph 4- Column 2, Paragraph 1).  This method includes the steps of transiently transforming cells of a plant of interest with a double stranded DNA nucleic acid construct comprising a fluorescent reporter, selecting transformed cells expressing that reporter, culturing the transformed cells for enough time to lose expression of the selectable marker gene and then validating the loss of expression of the reporter.  
With respect to claim 17, Breyer does not teach the generation of non-transgenic cells (Breyer teaches only removing the selectable marker not any other DNA), transformation with a genome editing agent, or the use of imaging or flow cytometry to detect fluorescence. 
With respect to claim 17, Pyott teaches a method of generating transgene free CRISPR/Cas9 edited plant cells (Pyott, Page 1276, Summary).  Specifically, Pyott teaches a method of transforming Arabidopsis with the gene editing system, selecting for transgenic plants with the mutation in the first generation after transformation, selecting for plants with the mutation but lacking the transgene in the second generation after transformation, and confirming the genetic modification in the third generation after transformation (Pyott, Page 1280, Figure 3).  This system works because the mutation is decoupled from the system that made it, once the gene editing system has done its work and generated a mutation in a germ line cell that will be passed on to the offspring it is no longer necessary.  
With respect to claim 17 Birnbaum teaches the use of fluorescence-activated cell sorting to sort a transformed population of plant protoplasts (Birnbaum, Page 615, Abstract).  Additionally, Birnbaum teaches the use of an epifluorescence microscope to detect the presence of GFP expression (Page 617, Paragraph 5, Sentence 1).   
At the time of filing it would have been obvious to the ordinary artisan to combine the transient transformation method of Breyer, with the gene editing method of Pyott and the fluorescence screening method of Birnbaum.  This would have been obvious because all three methods are drawn to the generation of modified plants.  The ordinary artisan would have been motivated to combine the method of Breyer with the method of Pyott because the method of Breyer is capable of producing plants free of unwanted selectable markers within a single generation while the method of Pyott is able to generate complex site-directed genome edits in plants lacking a transgene.  The combination of these two references would result in plants which were transiently transformed with a fluorescent reporter gene as done in Breyer along with the gene editing system of Pyott.  This would allow the ordinary artisan to select plant cells possessing the genome editing system in a single generation and then observe those plants to as they lost expression of the fluorescent reporter which would indicate they no longer possessed the transgene.  Then in the next generation those plant with a genetic modification would be selected.  This method has the advantage of decreasing the number of generations required to generate transgene-free genome edited plants which can be months in some species and in those species that are asexually propagated can be significantly longer and therefore the ordinary artisan would be extremely motivated to combine these methods.  Additionally it would have been obvious to combine these methods with the method of Birnbaum which teaches methods of efficiently identifying transformed cells expressing fluorescent reporters using flow cytometry and an epifluorescence microscope to image cells possessing fluorescent reporters.  It would have been obvious to combine these methods because the method of Birnbaum teaches a high throughput method of identifying fluorescent cells in a large population and this efficiency would have enhanced the method of Breyer and the method of Pyott, this increased efficiency would have been motivating to the ordinary artisan.  Therefore claim 17, is rejected as being obvious under Breyer in view of Pyott and Birnbaum.  
Additionally, with respect to claims 18, 20, 30, 37-39, and 41 Breyer teaches the limitations taught above with respect to claim 17.  Additionally, Breyer teaches the use of a selectable marker gene in combination with traditional breeding methods to generate plants with a genetic modification (Breyer, Page 287, Abstract).
With respect to claims 18, 20, 30, 37-39, and 41 Breyer does not teach validating in non-transgenic cells loss of the genome editing agent (Claim 18), the use of imaging or sequencing for validation of lack of expression of the reporter (Claim 20), selecting transformed cells 24-72 hours following transformation (Claim 24), a culturing step of 60-100 days or without the presence of an effective amount of antibiotics (Claim 25), an endonuclease (Claim 37), the endonuclease Cas-9 (Claim 38), a gRNA operatively linked to a plant promoter (Claim 39), different promoters driving expression of Cas-9 and the gRNA (Claim 41).
With respect to claims 18, 20, 30, 37-39, and 41 Pyott teaches validating in non-transgenic cells the loss of the genome editing agent (Pyott, Page 1280, Figure 3), an endonuclease (Pyott, Page 1276, Summary), the endonuclease Cas-9 (Pyott, Page 1276, Summary), a gRNA operatively linked to a promoter (Pyott, Page 1277, Column 2, Paragraph 2), and different promoters operatively linked to the Cas9 endonuclease and the gRNA (Pyott, Page 1277, Column 2, Paragraph 2.
With respect to claims 18, 20, 30, 37-39, and 42 Birnbaum teaches the use of fluorescence-activated cell sorting to sort a transformed population of plant protoplasts (Birnbaum, Page 615, Abstract).  Additionally, Birnbaum teaches the use of an epifluorescence microscope to detect the presence of GFP expression (Page 617, Paragraph 5, Sentence 1).   
At the time of filing it would have been obvious to the ordinary artisan to combine the transient transformation method of Breyer, with the gene editing method of Pyott and the fluorescence screening method of Birnbaum.  This would have been obvious because all three methods are drawn to the generation of modified plants.  The ordinary artisan would have been motivated to combine the method of Breyer with the method of Pyott because the method of Breyer is capable of producing plants free of unwanted selectable markers within a single generation while the method of Pyott is able to generate complex site-directed genome edits in plants lacking a transgene.  The combination of these two references would result in plants which were transiently transformed with a fluorescent reporter gene as done in Breyer along with the gene editing system of Pyott.  This would allow the ordinary artisan to select plant cells possessing the genome editing system in a single generation and then observe those plants to as they lost expression of the fluorescent reporter which would indicate they no longer possessed the transgene.  Then in the next generation those plant with a genetic modification would be selected.  This method has the advantage of decreasing the number of generations required to generate transgene-free genome edited plants which can be months in some species and in those species that are asexually propagated can be significantly longer and therefore the ordinary artisan would be extremely motivated to combine these methods.  Additionally it would have been obvious to combine these methods with the method of Birnbaum which teaches methods of efficiently identifying transformed cells expressing fluorescent reporters using flow cytometry and an epifluorescence microscope to image cells possessing fluorescent reporters.  It would have been obvious to combine these methods because the method of Birnbaum teaches a high throughput method of identifying fluorescent cells in a large population and this efficiency would have enhanced the method of Breyer and the method of Pyott, this increased efficiency would have been motivating to the ordinary artisan.  Therefore claim 17, is rejected as being obvious under Breyer in view of Pyott and Birnbaum.
Claims 24 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Breyer, Alternatives to Antibiotic Resistance Marker Genes for In Vitro Selection of Genetically Modified Plants – Scientific Developments, Current Use, Operational Access and Biosafety Considerations, Critical Reviews in Plant Sciences, May 20, 2014, Pages 286-330, in view of Pyott, Engineering of CRISPR/Cas9-mediated potyvirus resistance in transgene-free Arabidopsis plants, Molecular Plant Pathology, April 21, 2016, Birnbaum Cell type–specific expression profiling in plants via cell sorting of protoplasts from fluorescent reporter lines, Nature Methods, Vol.2 No.8, August, 2005 and Duda, High-efficiency genome editing via 2A-coupled co-expression of fluorescent proteins and zinc finger nucleases or CRISPR/Cas9 nickase pairs, Nucleic Acids Research, Published April 21, 2014.
With respect to claims 24 and 36, Breyer in view of Pyott and Birnbaum collectively teach all of the limitations of claim 17.
With respect to claims 24 and 36, Breyer in view of Pyott and Birnbaum do not individually or in combination teach screening for fluorescence 24-72 hours after transformation and are silent on the presence of terminators.
With respect to claims 24 and 36, Duda teaches sorting transformed cells 72 hours after transformation (Duda, Page 4, Column 1, Paragraph 3, Sentence 1) and teaches a vector map of the Cas9 fusion construct (Duda, Page 12, Figure 5a).  While  this map does not show terminators, GFP expression which was used to sort transformed cells, three days after transformation from this construct indicates that there was a terminator operably linked to the Cas9-GFP fusion protein because terminators are required for efficient transcription of polynucleotides (Duda, Page 11, Column 2, Paragraph 3 – Duda, Page 12, Column 1, Paragraph 1; Duda, Page 12, Figure 5 (b-c).
At the time of filing it would have been obvious to the ordinary artisan to combine the method of Breyer, in view of Pyott, and Birnbaum with the method of Duda because all of these methods are drawn to methods of transforming cells.  Additionally, it would have been obvious because the method taught by Breyer in view of Pyott and Birnbaum uses cell sorting and imaging to confirm the presence of a reporter gene and Duda teaches a method of cell sorting.  The ordinary artisan would have been motivated to combine these methods because it would have been obvious optimization of parameters to optimize the time between transformation and cell sorting and Duda provides guidance that would guide the ordinary artisan to assay fluorescence 72 hours after transformation.  This would have been motivating to the ordinary artisan because modifying the method of Breyer in view of Pyott and Birnbaum requires validation of fluorescence and the method of Duda provides a clear method for successfully detecting fluorescence in transformed plant cells.  Therefore, claims 24 and 26 are rejected as being obvious under Breyer in view of Pyott, Birnbaum, and Duda.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Breyer, Alternatives to Antibiotic Resistance Marker Genes for In Vitro Selection of Genetically Modified Plants – Scientific Developments, Current Use, Operational Access and Biosafety Considerations, Critical Reviews in Plant Sciences, May 20, 2014, Pages 286-330, in view of Pyott, Engineering of CRISPR/Cas9-mediated potyvirus resistance in transgene-free Arabidopsis plants, Molecular Plant Pathology, April 21, 2016, Birnbaum Cell type–specific expression profiling in plants via cell sorting of protoplasts from fluorescent reporter lines, Nature Methods, Vol.2 No.8, August, 2005, and Yamada, Plant regeneration from protoplast-derived callus of rice (Oryza sativa L.), Plant Cell Reports Issue 5, (1986).
With respect to claim 25, Breyer in view of Pyott and Birnbaum teach all of the limitations of claim 17.
With respect to claim 25, Breyer in view of Pyott and Birnbaum do not collectively or individually teach, a culturing step of 60-100 days.
With respect to claim 25, Yamada teaches the initial culturing of protoplasts for 40-50 days and then an additional subculturing step for 17 days (Yamada, Page 86, Column 1, Paragraph 5-Column 2, Paragraph 1).  Additionally, this culturing occurred in the absence of antibiotics.
	At the time of filing it would have been prima facie obvious to a person of ordinary skill in the art to modify the method of Breyer in view of Pyott and Birnbaum to culture sorted protoplasts as described by Yamada.  This would have been obvious because the method of Yamada is an established method to culture protoplasts and allows for the generation a plant from a population of protoplasts and the method of Duda in view of Birnbaum and in further view of Breyer allows for the isolation of specific protoplasts.  It would be obvious to combine the two references in order to culture protoplasts after sorting those cells.  A person of ordinary skill in the art would understand that this method can be used to generate plants with specific mutations in parthenocarpic crop species and would therefore have motivation to combine the inventions in order to culture protoplasts and then use the protocol taught by Yamada to culture a new plant.  Additionally, it would be obvious to culture plant cells that have undergone FACS in media without antibiotics as described in Yamada because selection has been carried out through FACS and it is known to a person of ordinary skill in the art that there is an increased chance of integration of a plasmid into the genome of the plant cell when plant cells are cultured under antibiotic selection, which would prevent the development of plant cells comprising a genome editing event without the presence of a genome editing agent.  The person of ordinary skill in the art would have a reasonable expectation of success because the references relate to the culture of protoplasts.  Therefore claim 25 is rejected as obvious under Breyer in view of Pyott, Birnbaum and Yamada.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Breyer, Alternatives to Antibiotic Resistance Marker Genes for In Vitro Selection of Genetically Modified Plants – Scientific Developments, Current Use, Operational Access and Biosafety Considerations, Critical Reviews in Plant Sciences, May 20, 2014, Pages 286-330, in view of Pyott, Engineering of CRISPR/Cas9-mediated potyvirus resistance in transgene-free Arabidopsis plants, Molecular Plant Pathology, April 21, 2016, Birnbaum Cell type–specific expression profiling in plants via cell sorting of protoplasts from fluorescent reporter lines, Nature Methods, Vol.2 No.8, August, 2005, and Hu, Gene Editing System in Banana, Scientia Agricultura Sinica, April 2017.
With respect to claim 35, Breyer in view of Pyott and Birnbaum teach all of the limitations of claim 17.
With respect to claim 35, Breyer in view of Pyott and Birnbaum do not collectively or individually teach the plant is banana or coffee.
With respect to claim 35, Hu teaches the use of a Cas9 based gene editing method on Banana.
	It would have been obvious to the ordinary artisan at the time of filing to modify the method of Breyer in view of Pyott and Birnbaum to target banana as was done in Hu.  This would have been obvious because the two methods are drawn to Cas9 mediated genome editing.  The ordinary artisan would have been motivated to modify the method of Breyer in view of Pyott and Birnbaum to target banana as this provides a method to make genome modifications in banana a disease prone species which could result in agricultural benefits.  Additionally, the ordinary artisan would have been motivated to combine these references and use this method in banana because this is a crop that goes through asexual reproduction and therefore the normal technique of segregating out genome editing machinery in subsequent generations is not effective in this species and transient approaches are preferred in order to prevent off target effects and to ensure stable gene edits.  Therefore, claim 35 is rejected under Breyer in view of Pyott and Birnbaum and Hu.  
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Breyer, Alternatives to Antibiotic Resistance Marker Genes for In Vitro Selection of Genetically Modified Plants – Scientific Developments, Current Use, Operational Access and Biosafety Considerations, Critical Reviews in Plant Sciences, May 20, 2014, Pages 286-330, in view of Pyott, Engineering of CRISPR/Cas9-mediated potyvirus resistance in transgene-free Arabidopsis plants, Molecular Plant Pathology, April 21, 2016, Birnbaum Cell type–specific expression profiling in plants via cell sorting of protoplasts from fluorescent reporter lines, Nature Methods, Vol.2 No.8, August, 2005, and Lowder, Rapid Evolution of Manifold CRISPR Systems for Plant Genome Editing, Frontiers in Plant Science, November 2016.
With respect to claim 40, Breyer in view of Pyott and Birnbaum teach all of the limitations of claim 17.
With respect to claim 40, Breyer in view of Pyott and Birnbaum do not collectively or individually teach the plant is banana or coffee.
With respect to claim 40, Lowder teaches Cas9 and gRNAs operatively linked to the same pol II promoter (Lowder, Page 3, Figure 1C).  
It would have been obvious to the ordinary artisan at the time of filing to modify the method of Breyer in view of Pyott and Birnbaum to include the shared promoter of Lowder.  This would have been obvious because the use of ribozyme allows for the gRNA to be expressed using a Pol II promoter.  This is beneficial because Pol II promoters allow for different expression levels and specific expression patterns, temporally or spatially.  In the transient method of Duda in view of Breyer in view of Pyott and Birnbaum high expression of the Cas enzyme and gRNA would be important to efficient editing and therefore the ordinary artisan would have been motivated to combine this method with the method of Lowder which would allow for the expression of both the Cas9 enzyme and gRNA to be driven by a constitutive promoter.  Therefore claim 40 is rejected as obvious under Breyer in view of Pyott, Birnbaum, and Lowder.  
Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Breyer, Alternatives to Antibiotic Resistance Marker Genes for In Vitro Selection of Genetically Modified Plants – Scientific Developments, Current Use, Operational Access and Biosafety Considerations, Critical Reviews in Plant Sciences, May 20, 2014, Pages 286-330, in view of Pyott, Engineering of CRISPR/Cas9-mediated potyvirus resistance in transgene-free Arabidopsis plants, Molecular Plant Pathology, April 21, 2016, Birnbaum Cell type–specific expression profiling in plants via cell sorting of protoplasts from fluorescent reporter lines, Nature Methods, Vol.2 No.8, August, 2005, Duda, High-efficiency genome editing via 2A-coupled co-expression of fluorescent proteins and zinc finger nucleases or CRISPR/Cas9 nickase pairs, Nucleic Acids Research, Published April 21, 2014, and Seternes, A plant 35S CaMV promoter induces long-term expression of luciferase in Atlantic Salmon, Nature, April 26, 2016.
With respect to claims 42 and 43, Breyer in view of Pyott, Birnbaum and Duda collectively teach all of the limitations of claim 39.  Additionally, Duda teaches the use of the U6 promoter to drive expression of the guide RNA (Duda, Page 3, Column 1, Paragraph 3).
With respect to claims 42 and 43, Seternes teaches that “in most genetically modified (GM) plants commercialized or undergoing field trials, the 35S Cauliflower Mosaic Virus (CaMV) promoter is used to secure transgene expression.  The 35S CaMV promoter is generally considered to be a strong constitutive promoter, and it facilitates high level of RNA transcription in a wide variety of plants, including plants well outside the host range of the virus.” (Seternes, Page 1, Paragraph 2, Sentences 1-2).  Seternes also teaches that the 35S promoter drives transgene expression in Escherichia coli, yeast, mushrooms, and salmon (Seternes, Page 1, Abstract; Seternes, Page 1, Paragraph 2).  
It would have been obvious to the ordinary artisan at the time of filing to combine the method of Breyer in view of Pyott, Birnbaum and Duda with the 35S promoter of Seternes.  This would have been obvious because the Cas9 enzyme of the method of Breyer in view of Pyott, Birnbaum and Duda would allow for efficient gene editing and the 35S promoter is capable of driving strong expression of target genes.  Additionally, this would have been obvious because the 35S promoter has been used in most genetically modified commercially grown plants, due to this the ordinary artisan would have been motivated to use this promoter to ensure that there were high levels of expression of the gene editing agent.  Additionally, the 35S promoter is a RNA pol II promoter and would be extremely efficient in driving expression of a gene such as a genome editing agent.  Therefore, claims 42 and 43 are rejected as being obvious under Breyer in view of Pyott, Birnbaum, Duda, and Seternes.
Conclusion
Claims 17-18, 20, 24-25, 30 and 35-43 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663          

/WEIHUA FAN/Examiner, Art Unit 1663